Citation Nr: 1422883	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation in excess of 10 percent for bilateral hearing loss.

2. Entitlement to an increased disability evaluation in excess of 10 percent for temporomandibular jaw (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied an increased rating for bilateral hearing loss and temporomandibular jaw (TMJ) dysfunction.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  This evidence has been considered in the following decision.

The issue of an increased rating for TMJ dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the pendency of this appeal, the Veteran's hearing loss is manifested at worst by level IV hearing acuity in one ear and level IV hearing acuity in the other ear.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

For a claim of an increased rating for bilateral hearing loss under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, notice meeting the required criteria was provided to the Veteran in a letter dated January 2007 prior to adjudication of the claim.  Thus, the Board finds that the notification requirements have been satisfied as to both timing and content.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2007 and December 2012, and VA has obtained these records as well as the records of the Veteran's VA outpatient treatment and private treatment records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Additionally, the Board finds there has been substantial compliance with its May 2012 remand directives concerning bilateral hearing loss.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands).  The Board remanded the Veteran's claim for a VA medical examination and opinion to address the nature and etiology of his current bilateral hearing loss.  The Board further notes that in any situation in which VA undertakes to provide a VA examination or obtain a VA opinion, VA must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  The Veteran was provided a VA examination for bilateral hearing loss in December 2012 by a qualified medical examiner.  At that time, the examiner provided a further review of the Veteran's relevant history, and current nature and severity of his hearing loss.  Therefore, the December 2012 VA opinion is adequate to allow the Board to decide the Veteran's claim at this time.
Increased Rating for Bilateral Hearing Loss 

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 10 percent evaluation for his service-connected bilateral hearing loss under DC 6100.  38 C.F.R. §§ 4.85, 4.86.  He asserts that his bilateral hearing loss is more severe than indicated by the current rating.  He has reported using closed captions to watch TV and trouble hearing conversations because of the increase in severity of his hearing loss.

VA regulations provide a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2013).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

On VA audiological evaluation in February 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
55
70
75
60
LEFT
35
55
75
75
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  The examiner gave a diagnosis of bilateral sensorineural hearing loss.  The report contains the Veteran's complaints of difficulty understanding conversational speech without the presence of visual cues.  

Applying the February 2007 VA audiology examination findings to Table VI, the Veteran rates a Roman Numeral designation of III for the right ear and III for the left ear.  Applying those Roman Numeral designations to Table VII results in a noncompensable rating.






On private audiological evaluation in April 2007, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
40
60
65
70
58.75
LEFT
40
60
65
70
58.75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  The examiner gave a diagnosis of bilateral mild to profound sensorineural hearing loss.  

Applying the April 2007 VA audiology examination findings to Table VI, the Veteran rates a Roman Numeral designation of III for the right ear and III for the left ear.  Applying those Roman Numeral designations to Table VII results in a noncompensable rating.

On VA audiological evaluation in March 2009, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
75
75
65
LEFT
40
60
75
80
63.75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 76 percent in the left ear.  The examiner gave a diagnosis of bilateral mild to severe sensorineural hearing loss.  The report contains the Veteran's complaints of difficulties hearing, especially at home, in the movies and in group settings.   

Applying the March 2009 VA audiology evaluation findings to Table VI, the Veteran rates a Roman Numeral designation of II for the right ear and IV for the left ear.  Applying those Roman Numeral designations to Table VII results in a noncompensable rating.

On VA audiological evaluation in December 2012, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
70
75
63.75
LEFT
40
60
75
75
62.5

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 94 percent in the left ear.  The examiner gave a diagnosis of bilateral sensorineural hearing loss.  The report contains the Veteran's complaints of difficulty with speech discrimination, especially when he cannot face the speaker.  

Applying the December 2012 VA audiology examination findings to Table VI, the Veteran rates a Roman Numeral designation of IV for the right ear and II for the left ear.  Applying those Roman Numeral designations to Table VII results in a noncompensable rating.

Based upon the February 2007, March 2009 and December 2012 VA evaluations and April 2007 private evaluation reports, the Board finds the Veteran's hearing loss does not represent an exceptional pattern of hearing impairment, as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more, and the puretone thresholds were not 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  Therefore, the Board must use Table VI to evaluate the Veteran's compensation rating.  See 38 C.F.R. § 4.86.

The Board has carefully considered the Veteran's assertions that his hearing has gotten worse and that he has trouble hearing conversations and the television, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The February 2007, March 2009 and December 2012 VA examiners indicated that the Veteran reported difficulty in hearing television and movies and speech and conversations on the phone.  This indicates that the examiners did elicit information from the Veteran concerning the functional effects of his disability.  That is all the applicable regulatory provisions required.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The Board finds that the diagnostic code takes into consideration these factors.

The Board also finds that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2012).  The Veteran's reported symptoms of difficulty in understanding people and noises are contemplated by the rating criteria.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not claimed that his hearing loss disability has prevented him from engaging in a substantially gainful occupation.

Based on the evidence and the application of the rating criteria, the Board finds that the preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's service-connected hearing loss.  As such, the appeal must be denied.


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

Service Connection for TMJ Dysfunction

After a careful review of the record, the Board finds that further development is necessary regarding the Veteran's claim for TMJ dysfunction.  The Board sincerely regrets any additional delay in the adjudication of the Veteran's claim but a remand is necessary in order to afford the Veteran every opportunity to substantiate the matter on appeal. 

In May 2012, the Board remanded the claim of entitlement to an increased rating for TMJ.  The Board noted a remand was necessary in order to afford the Veteran a new examination so as to determine the current nature and severity of his TMJ dysfunction since the previous examination was in February 2007 and new medical evidence was submitted in November 2009.  Specifically, the remand directives state "the claims file must be made available to and be reviewed by the examiner, and the examination report must reflect that such review was done.  Any indicated evaluations, studies, and tests-including measurements, in millimeters (mm), of the Veteran's inter-incisal range and range of lateral excursion-should be conducted." 
A new VA examination was conducted in December 2012.  However, the examiner did not report the inter-incisal range and range of lateral excursion in millimeters.  The examiner only stated "good IIO w/ good rom" and "good IIO w/3 mm right mid line shift."  These findings are not reported in terms that will allow the Board to assess the appropriate disability rating under the diagnostic criteria.  Further, the examination report does not reflect whether the claims file was reviewed.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with all remand orders.  Where any remand order was not complied with, the Board itself errs in failing to ensure compliance; in such situations the Board must remand back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, because the December 2012 VA examiner did not provide an adequate examination report, the Board finds that a remand is necessary in order to obtain an adequate medical examination and report.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his TMJ dysfunction.  The claims file must be made available to and be reviewed by the examiner, and the examination report must reflect that such review was done.  Any indicated evaluations, studies, and tests-including measurements, in millimeters (mm), of the Veteran's inter-incisal range and range of lateral excursion-should be conducted.  The examiner must specifically identify the inter-incisal range and range of lateral excursion in terms of millimeters.

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


